DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the rear side of the base block" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the top area and the bottom area of the base block" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
In claim 16, line 21, is “a hydraulically operated component of the die casting machine” the same as or different from “hydraulically operated components of a die casting machine” as established in lines 1-2?
Claim 17 recites the limitation "the further module component" in lines 3, 8, 10, and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the adjacent module component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17, line 14, is “a hydraulically operated component of the die casting machine” the same as or different from “a hydraulically operated component of the die casting machine” as established in claim 16, line 21 or “hydraulically operated components of a die casting machine” as established in lines 1-2?
Regarding claim 18, the phrase "possibly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 19, line 3, is “a hydraulically operated component of the die casting machine” the same as or different from “a hydraulically operated component of the die casting machine” as established in claim 16, line 21 or “hydraulically operated components of a die casting machine” as established in lines 1-2?
In claim 20, line 2, is “a hydraulically operated component of the die casting machine” the same as or different from “a hydraulically operated component of the die casting machine” as established in claim 16, line 21 or “hydraulically operated components of a die casting machine” as established in lines 1-2?
In claim 21, lines 1-2, is “at least one module component” the same as or different from “at least two different module components” established in claim 16, line 10?
Regarding claim 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 22, lines 1-2, is “at least one module component” the same as or different from “at least two different module components” established in claim 16, line 10?
In claim 22, line 4, is “a hydraulically operated component of the die casting machine” the same as or different from “a hydraulically operated component of the die casting machine” as established in claim 16, line 21 or “hydraulically operated components of a die casting machine” as established in lines 1-2?
In claim 22, line 3, are “module components” supposed to be the same as or different from “at least two different module components” established in claim 16, line 10?
Regarding claim 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 recites the limitation "the die casting machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the receiving frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “fastening means for fastening the receiving frame on the die casting machine (see claim 24, line 4)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 24 recites the limitation "the rows" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “means for arranging energy modules in their interior space (see claim 24, lines 9-10)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 24, the phrase "if" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 24, lines 15-36, these limitations appear to be the same as the device of claim 16. However, claim 24 depends from claim 16 and so it is unclear if lines 15-36 are a new device or if it is meant to be referring back to the same device of claim 16.
In claim 25, lines 1 and 3, to what does “the device” refer?
Claim 25 recites the limitation "the row" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the receiving frame" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the row" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 29, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 29, is “a hydraulically operated component of the die casting machine” in line 6 the same as or different from “hydraulically operated components of a die casting machine” in lines 1-2?
Regarding claim 30, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 17-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 16 (insofar as definite): The prior art, either taken alone or in combination, fails to teach: 
at least two different module components selected from the group consisting of core-pulling modules, core-pulling relief modules, booster modules, secondary movement modules, and vacuum modules, and 
which have connection openings in the top area and the bottom area for discharging and introducing hydraulic medium and lines in their interior that connect these openings, 
wherein at least one of the module components is arranged in the top area or the bottom area of the base block in such a way that the corresponding connection openings of the module component form a fluidic connection with the corresponding connection openings of the base block, and
wherein the at least two different module components have connections for connecting to a hydraulically operated component of the die casting machine, in combination with the rest of the limitations of claim 16.

Claims 17-30 (insofar as definite): Depend either directly or indirectly from claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        16 December 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735